DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2020 was filed after the mailing date of the application on June 19, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The disclosure is objected to because of the following informalities: According to MPEP 608.01(m), the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim,” “The invention claimed is” (or the equivalent).  Thus, the heading simply stating “Claims” is not sufficient.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20140281607A1), Song (US 20170116915A1), and Byun (US 20150033047A1).
9.	As per Claim 1, Tse teaches an electronic device comprising:  a display driving circuit (203) configured to be functionally coupled to a display panel (105) (display controller 203 (display driver), display controller 103 including an output data buffer 121, directs the retrieved display data into the data output buffer 121 for display on the display panel 105, [0027]); and a processor (201) configured to be functionally coupled to the display driving circuit (device processor 201 can communicate control information to the display controller 203, [0026]), wherein the processor is configured to switch a state of the processor to an inactive state (electronic device 200 enters reduced power mode, [0037]), and the display driving circuit is configured to:  while the processor is in the inactive state, display the image on the display panel; and change a display position of the image at every designated periodicity while the processor is in the inactive state (display controller may be programmed to supply the stored display data to the display panel so as to enable the display panel to display the predetermined image a varying locations on the display panel over time while the electronic device is operating in the reduced power mode of operation, periodic movement of the predetermined image on the display panel reduces the likelihood of burn-in, [0022], sleep image display processor 211 may be programmed to vary the location of the displayed image on the display panel 105 while the electronic device 200 is operating in reduced power mode, exemplary illustration of displaying a predetermined image at varying locations on the display panel 105 is shown in Fig. 4, predetermined image displayed on the display panel 403 may be a time of day image 405, time of day image 405 may be moved from the upper left hand corner to the lower right hand corner of the display panel 403 over time while the smartphone 401 is in reduced power mode, while three possible positions of the time of day image 405 are illustrated in Fig. 4, the predetermined image may be displayed at multiple other positions on the display panel 105, [0042], Figs. 2 and 4).
	However, Tse does not expressly teach the display driving circuit comprising a timer, and acquire, via the timer, information on a time elapsing since display of the image; and change the display position of the image at every designated periodicity based on information on the time while the processor is in the inactive state.  However, Song teaches an electronic device comprising:  a display driving circuit comprising a timer and configured to be functionally coupled to a display panel (each displayed TV channel may associated with a timer to record its accumulated displaying time, [0074]); and a processor configured to be functionally coupled to the display driving circuit (computing system 100 may include a processor 102, [0038], processor 102 may perform certain image processing techniques to adjust displaying images, for example, computing system 100 may adjust gray levels of certain pixels in an image from the video stream and send to display 106 for presentation, [0042]), wherein the display driving circuit is configured to:  while the display is static, display the image on the display panel and each displayed TV channel may associated with a timer to record its accumulated displaying time, when the accumulated displaying time for a currently-displaying channel exceeds a preset threshold, the system may proceed to perform the image processing method for preventing screen burn-ins, [0074], image processing apparatus with display screen burn-ins prevention functions, identify a set of to-be-adjusted grayscale edge pixels corresponding to a static display part in a detection area, adjust intensity levels of the to-be-adjusted grayscale edge pixels, [0008]); and change a display position of the image at every loop through the repeating steps based on the information on the time while the display is static (set of grayscale edge pixels corresponding to a static display part in the detection area that need to be adjusted may be identified, [0044], in the process of adjusting intensity levels of the to-be-adjusted grayscale edge pixels, the positions of the to-be-adjusted grayscale edge pixels may move from the peripheral toward the center of the static display part through each loop, [0055], [0074], move a static image towards various directions of slight distances, thus, the static image may become a dynamic image to prevent screen burn-ins, [0007]).  Since Tse teaches changing a display position of the image at every designated periodicity while the processor is in the inactive state [0022, 0042] (Figs. 2 and 4), and the processor is in the inactive state when the processor is not being actively used by the user, and thus the display is static [0002], this teaching from Song can be implemented into the device of Tse so that the display driving circuit comprising a timer, and acquire, via the timer, information on a time elapsing since display of the image; and change the display position of the image at every designated periodicity based on information on the time while the processor is in the inactive state.  

	However, Tse and Song do not teach wherein the processor is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with information on an image.  However, Byun teaches the processor (100) is configured to switch a state of the processor to an inactive state based on providing the display driving circuit with information on an image (application processor 100 is operated in the normal mode, CPU core 110 determines whether an image signal to be displayed on the display unit 300 is a still image signal, when the image signal to be displayed on the display unit 300 is a still image signal, it is determined that whether the application processor 100 can operate in the second low power mode, [0147], application processor 100 operates in the second low power mode, [0149], application processor 100 may transmit to the display unit 300 an image signal DATA, image signal DATA may include a mode change command indicating whether the image signal DATA to be displayed is a still image signal, [0066], image signal DATA may be transmitted to a display driver, [0067]).
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse and Song so that the processor is configured to 
10.	As per Claim 2, Tse teaches the display driving circuit is configured to display the image (405) at the first position while the processor is in the inactive state [0042] (Fig. 4 shows that the image 405 is displayed at the first position which is the upper left hand corner).
	However, Tse and Song do not teach wherein:  the processor is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with the information on the image and information on a first position for display of the image.  However, Byun teaches the processor is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with the information on the image and the image is a still image [0147, 0149, 0066, 0067].  Thus, it would be obvious to one of ordinary skill in the art that the processor is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with information on a first position for display of the image, since the processor provides the display driving circuit with information indicating that the image is a still image, and thus this indicates that the position for display of the image has not moved [0147, 0149, 0066, 0067].  This would be obvious for the reasons given in the rejection for Claim 1.
11.	As per Claim 4, Tse teaches the processor is configured to switch the state of the processor to the inactive state [0037].  Display controller may be programmed to supply the stored display data to the display panel so as to enable the display panel to display the predetermined image a varying locations on the display panel over time while the electronic 

12.	As per Claim 5, Tse teaches the processor is configured to switch the state of the processor to the inactive state [0037].  Display controller may be programmed to supply the stored display data to the display panel so as to enable the display panel to display the predetermined image a varying locations on the display panel over time while the electronic device is operating in the reduced power mode of operation.  Periodic movement of the predetermined image on the display panel reduces the likelihood of burn-in [0022].  Sleep image display processor 211 may be programmed to vary the location of the displayed image on the display panel 105 while the electronic device 200 is operating in reduced power mode. Exemplary illustration of displaying a predetermined image at varying locations on the display panel 105 is shown in Fig. 4.  Predetermined image displayed on the display panel 403 may be a .
13.	Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20140281607A1), Song (US 20170116915A1), and Byun (US 20150033047A1) in view of Bain (US006288715B1).

	However, Tse and Song do not teach wherein the processor is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with the information on the image.  However, Byun teaches wherein the processor (100) is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with the information on the image [0147, 0149, 0066, 0067].  This would be obvious for the reasons given in the rejection for Claim 1.
	However, Tse, Song, and Byun do not teach wherein the processor is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with information on multiple offsets used to change the display position of the image; and the display driving circuit is configured to change the display position of the image at every designated periodicity by using the multiple offsets based on the information on the time while the processor is in the inactive state.  However, Bain teaches wherein the processor is configured to activate the screensaver program based on the computer being inactive for a period of time (customization options may include setting the period of inactivity before the screensaver program activates, dialogue box which may appear on a computer display when the screensaver program is activated, after a predetermined amount of inactivity with regards to operations of the computer, the dialogue box will appear and according to the options entered by the computer user it may periodically move about the screen in order to avoid burn-in in a particular area of the display screen, col. 4, lines 14-16, 22-29), and providing the display driving circuit with information representing the designated periodicity (display graphic is programmed to move about the display screen at predetermined intervals, col. 7, lines 1-3).  Thus, the processor is 
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse, Song, and Byun so that the processor is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with information on multiple offsets used to change the display position of the image; and the display driving circuit is configured to change the display position of the image at every designated periodicity by using the multiple offsets based on the information on the time while the processor is in the inactive state because Bain suggests that this is needed so that the display driving circuit knows when to move the image (col. 7, lines 1-3).
display controller has received control information from the device processor 201, where the control information supplied by the device processor 201 is a single bit, receipt of a one bit may indicate the electronic device 200 is in a reduced power mode, whereas, receipt of a different bit may indicate the electronic device 200 is in full power mode, [0036]); and while the processor is in the active state, control the display driving circuit so as to display another image distinct from the image on the display panel (display controller receive display data for one or more images when the electronic device is operating in the full power mode of operation, [0015], [0022]).
	However, Tse, Song, and Byun do not expressly teach receiving the signal representing detection of the input for changing the mode while the processor is in the inactive state; switching the state of the processor based on reception of the signal.  However, Bain teaches wherein the processor is configured to activate the screensaver program based on the computer being inactive for a period of time (col. 4, lines 14-16, 22-29), receive a signal representing detection of an input for changing a mode of the display panel from a first mode to a second mode while the screensaver is activated; switching from the screensaver being activated to the screensaver being deactivated and switching the state of the processor to the normal state based on reception of the signal; and while the screensaver is deactivated, control the display driving circuit so as to display another image distinct from the image on the display panel (dialogue box may be displayed for typing in a password such that the computer user may deactivate the screensaver and resume normal functions for the computer, hot key may be assigned on the keyboard for selective deactivation of the screensaver function, col. 1, line 66-col. 2, line 4).
.
16.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20140281607A1), Song (US 20170116915A1), and Byun (US 20150033047A1) in view of Koizumi (US 20070001993A1).
	Tse, Song, and Byun are relied upon for the teachings as discussed above relative to Claim 1.  Tse teaches the processor is configured to switch the state of the processor to the inactive state [0037].  Display controller may be programmed to supply the stored display data to the display panel so as to enable the display panel to display the predetermined image a varying locations on the display panel over time while the electronic device is operating in the reduced power mode of operation.  Periodic movement of the predetermined image on the display panel reduces the likelihood of burn-in [0022].  Sleep image display processor 211 may be programmed to vary the location of the displayed image on the display panel 105 while the electronic device 200 is operating in reduced power mode. Exemplary illustration of displaying a predetermined image at varying locations on the display panel 105 is shown in Fig. 4.  Predetermined image displayed on the display panel 403 may be a time of day image 405.  Time of day image 405 may be moved from the upper left hand corner to the lower right hand corner of the display panel 403 over time while the smartphone 401 is in reduced power mode.  While three possible positions of the time of day image 405 are illustrated in Fig. 4, the predetermined 
	However, Tse and Song do not teach wherein the processor is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with the information on the image, information on the first position for display of the image, and information for moving the image from the first position.  However, Byun teaches wherein the processor (100) is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with the information on the image [0147, 0149, 0066, 0067].  Since Tse teaches that when the processor is in the inactive state, the display driving circuit is provided with information on the first position for display of the image, and information for moving the image from the first position [0022, 0042] (Fig. 4), this teaching from Byun can be implemented into the device of Tse so that the processor is configured to switch the state of the processor to the inactive state based on providing the display driving circuit with the information on the image, information on the first position for display of the image, and information for moving the image from the first position.  This would be obvious for the reasons given in the rejection for Claim 1.
However, Tse, Song, and Byun do not expressly teach the processor is further configured to switch the state of the processor to the active state after a designated time passes from a time point of switching of the state of the processor to the inactive state.  However, Koizumi teaches the processor is further configured to switch the state of the processor to the active state after a designated time passes from a time point of switching of the state of the processor to the inactive state (after the low power consumption mode has been applied continuously for a predetermined time period, it is possible to switch back to normal display mode, [0064]).
.
17.	Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20140281607A1), Bain (US006288715B1), and Rao (US 20050114800A1).
18.	As per Claim 10, Tse teaches an electronic device (200, Fig. 2) comprising:  a display panel (105); a processor (201); and a display driving circuit (203) [0027] comprising an internal memory (209) [0028] (Fig. 2 shows sleep image memory 209 in the display driving circuit 203) and configured to be capable of driving the display panel [0027], wherein the display driving circuit is configured to:  store the designated content in the internal memory (sleep image memory 209 for storing a predetermined image, [0028]); display the designated content at a first position on the display panel while the processor operates in the low-power state; and move the designated content displayed at the first position to second position on the display panel and display the designated content at the second position, while the processor operates in the low-power state [0042] (Fig. 4).
	However, Tse does not teach receiving, from the processor, coordinate information of a designated content to be displayed on the display panel while the processor operates in a low-power state; store the coordinate information in the internal memory; display the designated content at the second position, at least based on the coordinate information stored in the internal screensaver program presents an image which move around the screen in order to avoid burn in, col. 3, lines 65-67; screensaver program is installed on the computer and is resident in the memory, col. 4, lines 10-11).  Since Tse teaches that the processor operates in a low-power state while displaying the image which moves around the screen in order to avoid burn in [0022, 0042] (Fig. 4), and the internal memory (Fig. 2), this teaching from Bain can be implemented into the device of Tse so that it receives, from the processor, coordinate information of a designated content to be displayed on the display panel while the processor operates in a low-power state; store the coordinate information in the internal memory; display the designated content at the second position, at least based on the coordinate information stored in the internal memory.  
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse to include receiving, from the processor, coordinate information of a designated content to be displayed on the display panel while the processor operates in a low-power state; store the coordinate information in the internal memory; display the designated content at the second position, at least based on the coordinate information stored in the internal memory because Bain suggests that this is needed so that the display driving circuit knows where to move the image (col. 7, lines 1-3).
However, Tse and Bain do not teach while the processor operates in an active state, receive, from the processor, coordinate information of a designated content to be displayed on user selects a sequence of images, the user places the images into a desired order, and may be enabled to specify, for example, durations, timings, and transitions for the selected images, the selected and ordered images are stored as a screensaver file, the screensaver file is associated with a screensaver event, which is set to trigger after a predetermined duration of inactivity, monitors for the screensaver event, and upon its occurrence, plays the customized screensaver, [0008]).  Since the combination of Tse and Bain teaches receiving, from the processor, coordinate information of a designated content of a screensaver to be displayed on the display panel while the processor operates in a low-power state, this teaching from Rao can be implemented into the combination of Tse and Bain so that while the processor operates in an active state, receive, from the processor, coordinate information of a designated content to be displayed on the display panel while the processor operates in a low-power state.  
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse and Bain so that while the processor operates in an active state, receive, from the processor, coordinate information of a designated content to be displayed on the display panel while the processor operates in a low-power state because Rao suggests that the processor needs to operate in an active state in order for the user to use the processor to configure the screensaver [0008].
19.	As per Claim 12, Tse teaches display controller may be programmed to supply the stored display data to the display panel so as to enable the display panel to display the predetermined image a varying locations on the display panel over time while the electronic device is operating .
20.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20140281607A1), Bain (US006288715B1), and Rao (US 20050114800A1) in view of Movshovich (US 20080247454A1).
	Tse, Bain, and Rao are relied upon for the teachings as discussed above relative to Claim 10.  Tse teaches wherein the display driving circuit is configured to:  output the designated content on the display panel [0042] (Fig. 4).
	However, Tse, Bain, and Rao do not expressly teach displaying a designated color in at least a part of an area in which the designated content is not displayed in an entire area of the display 106 with a video object 702 moving against the background, the area of the display 106 outside the object 702 may be colored the background color, [0076]).
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse, Bain, and Rao to include displaying a designated color in at least a part of an area in which the designated content is not displayed in an entire area of the display panel as suggested by Movshovich.  It is well-known in the art to have a background color.
21.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20140281607A1), Bain (US006288715B1), and Rao (US 20050114800A1) in view of Koizumi (US 20070001993A1) and Lachwani (US008766919B1).
	Tse, Bain, and Rao are relied upon for the teachings as discussed above relative to Claim 10.  Tse teaches display controller may be programmed to supply the stored display data to the display panel so as to enable the display panel to display the predetermined image a varying locations on the display panel over time while the electronic device is operating in the reduced power mode of operation.  Periodic movement of the predetermined image on the display panel reduces the likelihood of burn-in [0022].  Sleep image display processor 211 may be programmed to vary the location of the displayed image on the display panel 105 while the electronic device 200 is operating in reduced power mode. Exemplary illustration of displaying a predetermined image at varying locations on the display panel 105 is shown in Fig. 4.  Predetermined image displayed on the display panel 403 may be a time of day image 405.  Time 
Thus, Tse teaches wherein the display driving circuit is configured to, while the processor operates in the low-power state, move the designated content, displayed at the first position, at every designated periodicity at least based on the coordinate information in a first designated time, so as to display the content at the second position in proximity to the first position [0022, 0042] (Fig. 4), and the processor is further configured to:  switch from the low-power state to the active state [0036].  The display controller receives display data for one or more images when the electronic device is operating in the full power mode of operation [0015, 0022].  Thus, in response to switching to the active state, the display driving circuit is displays a different image, and it would be obvious to one of ordinary skill in the art that it transmits information on a third position for display of the content at least in response to switching to the active state in order to know where to display the different image [0015, 0022].
However, Tse, Bain, and Rao do not teach the processor is further configured to:  switch from the low-power state to the active state when a first designated time passes in the low power state.  However, Koizumi teaches the processor is further configured to:  switch from the low-power state to the active state when a first designated time passes in the low power state [0064].  This would be obvious for the reasons given in the rejection for Claim 9.
awakening of an eBook reader device 102 from the low power mode has been initiated, col. 8, lines 9-10); transmit information on another image (612) at least in response to switching to the active state (pre-rendered images are cached, or stored for later use, in memory, col. 8, lines 34-35; Fig. 6); and switch to the low-power state (614) after transmitting the information on the other image (eBook reader device 102 may be placed into a low power mode, col. 8, lines 38-39; Fig. 6).  It would have been obvious to one of ordinary skill in the art that the information on the other image includes information on the third position in order to know where to position the other image on the display.  Thus, Lachwani teaches switching to the low-power state after transmitting the information on the third position.
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify Tse, Bain, Rao, and Koizumi to include switching to the low-power state after transmitting the information on the third position because Lachwani suggests that this way, the information is already cached, so that when the device awakens, the information can be retrieved from the cache to be used to quickly update a display (Abstract).
22.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 20140281607A1) and Bain (US006288715B1).
Tse teaches an electronic device (200, Fig. 2) comprising:  a display panel (105); a processor (201); and a display driving circuit (203) [0027] comprising an internal memory (209) [0028] (Fig. 2 shows sleep image memory 209 in the display driving circuit 203) and configured to be capable of driving the display panel [0027], wherein the display driving circuit is sleep image memory 209 for storing a predetermined image, [0028]); display the designated content at a first position on the display panel while the processor operates in the low-power state; and move the designated content displayed at first position to second position on display panel and display the designated content at second position, while processor operates in low-power state [0042] (Fig. 4).
	However, Tse does not teach receiving, from the processor, movement information of a designated content to be displayed on the display panel while the processor operates in a low-power state; store the movement information in the internal memory; display the designated content at the second position, at least based on the movement information stored in the internal memory.  However, Bain teaches receiving, from the processor, movement information of a designated content to be displayed on the display panel while displaying a screensaver; store the movement information in the memory; display the designated content at the second position, at least based on the movement information stored in the memory while displaying a screensaver (col. 7, lines 1-3; screensaver program presents an image which move around the screen in order to avoid burn in, col. 3, lines 65-67; screensaver program is installed on the computer and is resident in the memory, col. 4, lines 10-11).  Since Tse teaches that the processor operates in a low-power state while displaying the image which moves around the screen in order to avoid burn in [0022, 0042] (Fig. 4), and the internal memory (Fig. 2), this teaching from Bain can be implemented into the device of Tse so that it receives, from the processor, movement information of a designated content to be displayed on the display panel while the processor operates in a low-power state; store the movement information in the internal memory; display the designated content at the second position, at least based on the movement information stored in the internal memory.  This would be obvious for the reasons given in rejection for Claim 10.
Allowable Subject Matter
23.	Claims 6, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
24.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 6 and base Claim 1, and in particular, do not teach wherein: the display driving circuit further comprises another processor and a second GRAM; and the another processor comprises the timer, wherein the display driving circuit is configured to:  identify one or more visual objects to be related to the image from information on multiple visual objects stored in the second GRAM by using the another processor while the processor is in the inactive state; while the processor is in the inactive state, display the image together with the one or more visual objects on the display panel, and acquire, via the timer, the information on the time elapsing since display of the image; and while the processor is in the inactive state, change a display position of the one or more visual objects at every designated periodicity based on the information on the time, and change a state of at least one visual object among the one or more visual objects at every designated periodicity.  Claim 7 depends from Claim 6, and therefore also contains allowable subject matter.
25.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 14 and base Claim 10, and in particular, do not teach wherein:  the processor is further configured to switch to the active state when information on the first position is transmitted and then a second designated time passes, transmit information on a third position for display of the content, and switch to the low-power state after transmitting the information on 
26.	One prior art (Futatsugi US009471911B2) teaches identify one or more visual objects to be related to the image from information on multiple visual objects stored in the memory; display the image together with the one or more visual objects on the display panel (col. 30, lines 14-20).  However, Futatsugi does not teach display driving circuit comprises another processor and a second GRAM; and the another processor comprises the timer, wherein the display driving circuit is configured to:  identify one or more visual objects to be related to the image from information on multiple visual objects stored in the second GRAM by using the another processor while the processor is in the inactive state; while the processor is in the inactive state, display the image together with the one or more visual objects on the display panel, and acquire, via the timer, the information on the time elapsing since display of the image; and while the processor is in the inactive state, change a display position of the one or more visual objects at every designated periodicity based on the information on the time, and change a state of at least one visual object among the one or more visual objects at every designated periodicity.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Futatsugi (US009471911B2) teaches the display composites and displays another object that is set in advance as belonging to a category related to the object record stored in the second memory in association with the position information record whose input state satisfies the predetermined condition, among objects stored in the second memory, and the map image (col. 30, lines 14-20).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JH
/JONI HSU/Primary Examiner, Art Unit 2611